Appeal by claimant from an order of the Court of Claims which dismissed a claim for personal injuries, at the close of claimant’s evidence. The evidence discloses negligence on behalf of the State. Section 12-a of the Court of Claims Act places the State in the same position under section 59 of the Vehicle and Traffic Law as an individual or a private corporation. Order reversed on the law and facts and a new trial granted. In so far as there were findings of fact they are reversed. Hill, P. J., Crapser, Bliss, Hefíernan and Schenek, JJ., concur.